


110 HR 5330 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5330
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries of bulk aspirin.
	
	
		1.Certain entries of bulk
			 aspirin
			(a)Liquidation or
			 reliquidation of entriesNotwithstanding sections 514 and 520 of the
			 Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, the
			 United States Customs and Border Protection Service shall, not later than 90
			 days after the date of enactment of this Act, liquidate or reliquidate the
			 entries listed in subsection (b) without assessment of antidumping duties or
			 interest and shall refund any antidumping duties or interest which were
			 previously paid.
			(b)Affected
			 entriesThe entries referred to in subsection (a) are the
			 following:
				
					
						
							Entry numberDate of
						entryPort
							
						
						
							FC7–0001707March 28, 2003#3501—Minneapolis,
						MN
							
							FC7–0001702March 24, 2003#3501—Minneapolis,
						MN
							
						
					
				
			
